NO. 12-20-00129-CV

                            IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

IN RE:                                                 §

UPS GROUND FREIGHT, INC.,                              §       ORIGINAL PROCEEDING

RELATOR                                                §

                                     MEMORANDUM OPINION
        UPS Ground Freight, Inc., Relator, filed a petition for writ of mandamus in the above
cause, seeking to compel the Respondent, the Honorable J. Clay Gossett, Judge of the 4th
Judicial District Court of Rusk County, Texas to vacate his April 23, 2020 order compelling
discovery. The parties agreed to stay enforcement of the order. Real party in interest Jacintha
Nicole McElduff, as independent administrator of the estate of Nathan Dean Clark, filed a
response.    Relator contends Respondent abused his discretion by ordering disclosure of
information regarding persons who are not connected to the case. We conditionally grant the
petition in part and deny it in part.


                                              BACKGROUND
        A UPS driver, Phillip Villareal, was involved in a car accident that resulted in multiple
injuries and one fatality. Litigation ensued, and McElduff served Relator with the following
discovery requests:



                         INTERROGATORY NO. 1: For the time period of 2006 to 2017,
                please Identify all Commercial Motor Vehicle drivers who drove Commercial
                Motor Vehicles under Your authority and were dispatched out of the UPS
                Freight/UPS Ground Freight facility in Irving, Texas (the same facility from
                which Defendant Phillip Villareal was dispatched), and the time from [sic] each
               driver was employed (e.g. January 2003 to present, or January 1997 to October
               2017).
                        REQUEST FOR PRODUCTION NO. 1:                          Copies of all
               documentation of all alcohol, drug and/or controlled substance tests of the drives
               [sic] identified in Your response to Cross-Plaintiff’s Second Set of
               Interrogatories, including pre-employment, random, reasonable suspicion,
               periodic and post-accident testing.


        Respondent ordered Relator to comply with these requests. Instead, Relator filed a
petition for writ of mandamus with this court complaining that the trial court abused its
discretion by requiring the disclosure of drug and alcohol testing data, including records of non-
parties. This court determined that the order was overbroad and conditionally granted the
petition. See In re UPS Ground Freight, Inc., No. 12-19-00412-CV, 2020 WL 975357 (Tex.
App.―Tyler Feb. 28, 2020, orig. proceeding) (mem. op.). Thereafter, Respondent vacated his
December 6, 2019 discovery order and this court dismissed the petition for writ of mandamus as
moot.
        McElduff filed a motion for entry of a revised order on her motion to compel discovery.
After a hearing, Respondent granted her motion in part. The order’s first through fourth decretal
paragraphs are as follows:


                        IT IS THEREFORE ORDERED that in response to Interrogatory
               Number 1 of McElduff’s Second Set of Interrogatories, UPS Ground Freight,
               Inc. must provide the names, addresses, and telephone numbers of all UPS
               Ground Freight, Inc. drivers who worked out of the same facility as Defendant
               Phillip Villarreal, limited to the five years prior to the accident in question.

                        IT IS FURTHER ORDERED that in response to Request Number 1 of
               McElduff’s Second Request for Production, Defendant UPS Ground Freight,
               Inc. must produce all positive drug tests for five years prior to the accident in
               question for all the drivers who worked out of the same facility as Defendant
               Phillip Villareal.

                        IT IS FURTHER ORDERED that in response to Request Number 1 of
               McElduff’s Second Request for Production, Defendant UPS Ground Freight,
               Inc. must produce records related to any controlled substances collection process
               for two years prior to the accident in question for all the drivers who worked out
               of the same facility as Defendant Phillip Villarreal.

                        IT IS FURTHER ORDERED that in response to Request Number 1 of
               McElduff’s Second Request for Production, Defendant UPS Ground Freight,
               Inc. must produce all negative drug tests for one year prior to the accident in
               question for all the drivers who worked out of the same facility as Defendant
               Phillip Villarreal.




                                                       2
       Relator filed its petition for writ of mandamus asserting that Respondent abused his
discretion by rendering a discovery order that requires Relator to violate federal law, invades the
privacy rights of third persons, and requires the disclosure of irrelevant information. The parties
agreed to stay discovery pending a ruling on the petition.


                                  PREREQUISITES TO MANDAMUS
       Mandamus will issue to correct a discovery order if the order constitutes a clear abuse of
discretion and there is no adequate remedy by appeal. In re Daisy Mfg. Co., 17 S.W.3d 654, 658
(Tex. 2000) (orig. proceeding) (per curiam). A trial court abuses its discretion if it reaches a
decision so arbitrary and unreasonable as to amount to a clear and prejudicial error of law.
Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding). A trial court has no
discretion in determining what the law is or in applying the law to the facts. Id. at 840. Thus, a
clear failure by the trial court to analyze or apply the law correctly will constitute an abuse of
discretion and may result in mandamus. Id.   The relator has the burden to establish the
prerequisites to mandamus. Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex.
1994) (orig. proceeding).
       Mandamus relief from a non-appealable interlocutory order requires the showing of a
serious denial of a right for which the remedy by appeal is inadequate. See United Mexican
States v. Ashley, 556 S.W.2d 784, 785 (Tex. 1977) (orig. proceeding). An appellate remedy is
adequate when any benefits to mandamus review are outweighed by the detriments. See In re
Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding).                   The
requirement that there be no other adequate remedy by law is met when parties are in danger of
permanently losing substantial rights. In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 211
(Tex. 2004) (orig. proceeding) (per curiam); Walker, 827 S.W.2d at 842. A party will not have
an adequate remedy by appeal: (1) when the appellate court would not be able to cure the trial
court’s discovery error; (2) where the party’s ability to present a viable claim or defense at trial is
vitiated or severely compromised by the trial court’s discovery error; and (3) where the trial
court disallows discovery and the missing discovery cannot be made a part of the appellate
record or the trial court, after proper request, refuses to make it a part of the record. In re Ford
Motor Co., 988 S.W.2d 714, 721 (Tex. 1998) (orig. proceeding); Walker, 827 S.W.2d at 843.




                                                  3
                                              DISCOVERY ORDER
        Relator asserts that Respondent abused his discretion by rendering an order that requires
Relator to violate federal law by producing irrelevant and federally privileged documents
containing the private health information of hundreds of UPS drivers who were not involved in
the accident at issue in the underlying lawsuit and who have not consented to disclosure of their
records.
Preemption
        Relator argues that federal law prohibits it from disclosing testing results about drivers
not involved in this lawsuit without their consent, and therefore preempts the trial court’s
discovery order. Alternatively, Relator argues that, even if the information sought is otherwise
discoverable, it is prohibited due to public interest considerations regarding those drivers’ right
to confidentiality.
        Applicable Law
        Part 382 of the Federal Motor Carrier Safety Regulations establishes programs designed
to help prevent accidents and injuries resulting from the misuse of alcohol or use of controlled
substances by drivers of commercial motor vehicles.                49 C.F.R. § 382.101 (2020).    The
regulations require certain testing of drivers. See id. §§ 382.301-.311. Employers must retain
the testing records for specified time periods. See id. § 382.401. There are restrictions on an
employer’s authority to release the test results. See id. § 382.405(a). Except as otherwise
provided in the regulations, the employer is prohibited from releasing individual test results or
medical information about an employee to third parties without the employees’ specific written
consent. Id. § 40.321. However, the regulations authorize release of information in some
instances. An employer may disclose information in criminal or civil actions in accordance with
Section 40.323(a)(2) of Title 49. Id. § 382.405(g). Section 40.323(a)(2) provides:


                       (a) As an employer, you may release information pertaining to an
                           employee’s drug or alcohol test without the employee’s consent in
                           certain legal proceedings.
                           ....
                           (2) These proceedings also include a criminal or civil action
                           resulting from an employee’s performance of safety-sensitive
                           duties, in which a court of competent jurisdiction determines that
                           the drug or alcohol test information sought is relevant to the case,
                           and issues an order directing the employer to produce the
                           information. For example, in personal injury litigation following a
                           truck or bus collision, the court could determine that a post-



                                                     4
                           accident drug test result of an employee is relevant to determining
                           whether the driver or the driver’s employer was negligent. The
                           employer is authorized to respond to the court’s order to produce
                           the records.
Id. § 40.323(a). With the exception of application of state criminal law, Part 382 preempts any
state or local law, rule, regulation, or order to the extent that: “(1) Compliance with both the
State or local requirement in this part is not possible; or (2) Compliance with the State or local
requirement is an obstacle to the accomplishment and execution of any requirement in this part.”
Id. § 382.109; see also 49 U.S.C.A. 31306; MCI Sales & Serv., Inc. v. Hinton, 329 S.W.3d 475,
482 (Tex. 2010). Further, state procedural rules may not be used to impose unnecessary burdens
upon rights of recovery authorized by federal law. See Kansas City S. Ry. Co. v. Oney, 380
S.W.3d 795, 799 (Tex. App.—Houston [14th Dist.] 2012, no pet.).
       Analysis
       Relator begins with the assertion that the regulations allow an employer to disclose only
the records of the driver who is involved in the lawsuit, that is, the driver who was involved in
the accident. The lawsuit brought by plaintiffs against UPS and Villareal is a civil action
resulting from an employee’s performance of safety-sensitive duties, the trial court has
jurisdiction, the trial court determined that the test information sought is relevant to the case, and
the court issued an order directing UPS to produce the information. The regulation does not
forbid employers from disclosing test results of employees not involved in the lawsuit. The
example included in Section 40.323(a)(2) does not preclude other scenarios. The trial court
complied with Section 40.323(a), and federal law does not prohibit Relator from disclosing
testing results about drivers not involved in this lawsuit without their consent. Here, compliance
with both the trial court’s order and the applicable federal regulations is possible. The order and
regulations do not conflict, and the regulations do not preempt the trial court’s order. See
Hinton, 329 S.W.3d at 482.
       Relator further argues that Respondent failed to consider the public interest in protecting
driver confidentiality that underlies the regulations. Relator’s emphasis on driver confidentiality
is misplaced. The rules regarding retention and use of test results are part of a statutory scheme
in place to help prevent accidents and injuries resulting from the misuse of alcohol or use of
controlled substances by drivers of commercial motor vehicles. 49 C.F.R. § 382.101. The
primary public interest at issue in Part 382 of the Federal Motor Carrier Safety Regulations is


                                                     5
safety. If safety information is withheld in order to protect the confidentiality of non-party
drivers, the result could be at odds with the statutory scheme which focuses on safety. The trial
court’s order requiring UPS to disclose test results of non-parties is consistent with the goals of
Part 382. See id.
Relevance and Overbreadth
       Relator contends Respondent abused his discretion by ordering irrelevant and overbroad
discovery about testing. Relator asserts the order is overly broad as to subject matter. It
complains that the order requires it to disclose the identity and contact information and produce
drug test results and records related to any controlled substance collection process as to
numerous drivers who had nothing to do with this accident.
       Regarding relevance, Relator argues that there is no evidence that any UPS driver other
than Villarreal was negligent, or that drug use by any other driver caused or contributed to this
accident or any alleged injuries. Therefore, the evidence sought has no probative value and
would be unfairly prejudicial. It further argues that the issues here are not made more or less
probable by evidence that other drivers who were completely uninvolved in this accident passed
or failed drug or alcohol tests at other times. Finally, Relator argues that McElduff cannot justify
her discovery requests by alleging that UPS failed to create a safe, drug-free culture for its
drivers.
       Applicable Law
       A party may obtain discovery regarding any matter that is not privileged and is relevant
to the subject matter of the pending action. TEX. R. CIV. P. 192.3(a). The rules governing
discovery do not require as a prerequisite to discovery that the information sought be admissible
evidence; it is enough that the information appears reasonably calculated to lead to the discovery
of admissible evidence. Id. Evidence is relevant if “(a) it has any tendency to make a fact more
or less probable than it would be without the evidence; and (b) the fact is of consequence in
determining the action.” TEX. R. EVID. 401. Evidence is probative if it is relevant to a party’s
actions in conforming or failing to conform to an appropriate standard of care. JBS Carriers,
Inc. v. Washington, 564 S.W.3d 830, 837 (Tex. 2018). A request for information must show a
reasonable expectation of obtaining information that will aid the dispute’s resolution. In re CXS
Corp., 124 S.W.3d 149, 152 (Tex. 2003) (orig. proceeding) (per curiam). A discovery order that
compels overly broad discovery is an abuse of discretion for which mandamus is appropriate.



                                                 6
Dillard Dep’t Stores, Inc. v. Hall, 909 S.W.2d 491, 492 (Tex. 1995) (orig. proceeding) (per
curiam).    Further, where a discovery order compels production of “patently irrelevant”
documents there is no adequate remedy by appeal. In re CXS Corp., 124 S.W.3d at 153.
       Analysis
       In her petition, McElduff alleged that Relator was negligent and grossly negligent in
failing to comply with federal and state laws and regulations concerning drivers. She also
alleged that Relator negligently undertook obligations to train, supervise, direct, instruct, and/or
control the performance of workers and/or the operation of equipment or vehicles. Further, she
alleged that UPS committed gross negligence by knowingly requiring and permitting its
commercial motor vehicle drivers to drive while under the influence of drugs and knowingly
failing to comply with its own corporate policies and federal law with respect to hiring, training,
supervising, retaining drivers, and driving commercial motor vehicles.
       In his deposition, Villareal admitted he, at times, gave drugs to other drivers at the UPS
distribution site, and, at times, other drivers gave him drugs at the UPS distribution site. He
agreed that no one at the UPS distribution site stopped this transference of drugs. Villarreal
testified that he knew from other drivers that he would not get caught smoking pot while
continuing to drive.
       McElduff argues that Relator’s history of drug testing is a fact that is “of consequence in
determining the action,” and this information is discoverable. She seeks the information to show
that Relator was negligent and grossly negligent in its retention, training, and supervision of its
drivers. Specifically, McElduff seeks the information to establish whether Relator failed to
properly implement a drug testing program that could have prevented the accident Villarreal was
involved in, and that Relator permitted drivers to drive under the influence of drugs and failed to
comply with company policy and federal laws. She argues that the test result evidence has a
tendency to show that it was more or less probable that Relator was properly monitoring the drug
use of its drivers. That is, test results for other drivers would help verify the frequency of testing
and demonstrate how Relator responded to positive tests.             Further, she argues that the
information sought is directly relevant to Relator’s defense that it fully complied with federal
drug testing requirements. Additionally, she asserts test results would be relevant to show gross
negligence if they show Relator was aware of a pervasive drug problem but was indifferent to it.




                                                  7
       Evidence shows that some of the other drivers who worked out of the Irving facility were
drug users. McElduff alleged that Relator permitted its drivers to drive under the influence of
drugs. Test results of other drivers would have a tendency to make this allegation more or less
probable. See TEX. R. EVID. 401. The trial court reasonably could have found that the results of
other drivers’ drug tests is reasonably calculated to lead to the discovery of admissible evidence.
See TEX. R. CIV. P. 192.3(a). The extent to which Relator drug-tested its drivers and what it did
with the results is probative of Relator’s defense that it complied with federal drug-testing
requirements and McElduff’s negligence claims. See JBS Carriers, Inc., 564 S.W.3d at 837; In
re CXS Corp., 124 S.W.3d at 152. The test result information of other drivers is relevant.
Therefore, the trial court did not abuse its discretion in ordering Relator to produce the test
results of other drivers showing the positive and negative drug test results of non-party drivers.
       McElduff sought drug testing information to establish that Relator did not adequately
drug test all of its drivers as required. Relator’s duty to protect public safety by drug testing and
ensuring that impaired drivers do not drive applies to all its drivers. We agree with McElduff’s
assertion that, because the discovery requests are related to the subject matter of the case, the
requests for test results and Relator’s controlled substances collection process are not overbroad.
Furthermore, the allegations refer to Relator’s training and supervision of all its drivers at the
Irving facility. Names, addresses, and telephone numbers of all drivers who worked out of the
Irving facility constitute relevant information. Therefore, the first decretal paragraph, which
orders Relator to disclose the names, addresses, and telephone numbers of those drivers, is not
overbroad. Additionally, to the extent the second, third, and fourth decretal paragraphs order
Relator to disclose test results and records related to Relator’s controlled substance collection
process, these paragraphs are not overbroad.
       However, the question of discoverability of identification of non-party drivers whose test
results have been produced is separate from the question of discoverability of the results of non-
party drivers’ tests. We reach a different conclusion regarding the relevancy and overbreadth of
decretal paragraphs two, three, and four to the extent these paragraphs require disclosure of
identifying information of non-party drivers who were tested. This information is not probative
of McElduff’s claims against Relator.        See TEX. R. EVID. 401.        There is no reasonable
expectation that identification of tested non-party drivers will lead to information that will aid the
dispute’s resolution. See In re CSX Corp., 124 S.W.3d at 152. Because identifying information



                                                  8
of non-party drivers in connection with their test results is not relevant to McElduff’s suit against
Relator, to the extent paragraphs two, three, and four order Relator to produce that information,
Respondent abused his discretion.
Right to Privacy
       Relator argues that disclosure of other drivers’ information violates their constitutional
and common law privacy rights. It asserts that the uninvolved drivers have a fundamental
expectation of privacy about their personal medical condition, including “drug screening by
urinalysis.”
       Applicable Law
       Americans have a constitutional right to privacy. Plante v. Gonzalez, 575 F.2d 1119,
1127 (5th Cir. 1978). The right springs from several of the Bill of Rights amendments and is
incorporated in the due process protected by the fourteenth amendment. See Griswold v. Conn.,
381 U.S. 479, 482-85 (1965). The Texas Constitution contains several provisions similar to
those in the United States Constitution that have been recognized as implicitly creating protected
zones of privacy. See Tex. State Emps. Union v. Tex. Dep’t of Mental Health & Mental
Retardation, 746 S.W.2d 203, 205 (Tex. 1987). Disclosural privacy encompasses the ability of
individuals to determine for themselves when, how, and to what extent information about them is
communicated to others. See Indus. Found. of the S. v. Tex. Indus. Accident Bd., 540 S.W.2d
668, 679 (Tex. 1976). The medical records of an individual have been held to be within the zone
of privacy protected by the United States Constitution. See In re Xeller, 6 S.W.3d 618, 625
(Tex. App.―Houston [14th. Dist.] 1999, orig. proceeding); see also Brooks v. E. Chambers
Consol. Indep. Sch. Dist., 730 F. Supp. 759, 763 (S.D. Tex. 1989), aff’d, 930 F.2d 915 (5th Cir.
1991) (held that drug screening by urinalysis constitutes an infringement on reasonable
expectations of privacy).     To determine whether the pursuit of justice between litigants
outweighs the protection of privacy, the courts balance the privacy interest against competing
claims of relevance and need. See Maresca v. Marks, 362 S.W.2d 299, 301 (Tex. 1962) (orig.
proceeding). Because the protection of privacy is fundamental and of constitutional import,
discovery must be scrupulously limited to what is material and relevant to the cause of action at
issue. In re United Servs. Auto Ass’n, 76 S.W.3d 112, 115 (Tex. App.―San Antonio 2002,
orig. proceeding).




                                                 9
       Analysis
       McElduff asserts that Relator does not have standing to complain on behalf of the non-
party drivers. We disagree. Relator, the entity in possession of the requested documents, may
assert rights to privacy on behalf of its employees. See Peeples v. Hon. Fourth Supreme
Judicial Dist., 701 S.W.2d 635, 636 (Tex. 1985) (orig. proceeding) (corporation and its president
asserting privilege on behalf of the corporation); Tarrant Cty. Hosp. Dist. v. Hughes, 734
S.W.2d 675, 677 (Tex. App.―Fort Worth 1987, orig. proceeding) (hospital asserting privacy
rights of its blood donors).
       McElduff implies that the confidentiality agreement between the parties nullifies
concerns about privacy interests. Again, we disagree. That agreement, entitled “Confidentiality
Agreement―Medical Records of the Parties,” merely provides that medical records produced in
this case are confidential and that confidential medical records “about any party” will be
disseminated only to certain persons. The agreement does not address confidential records of
non-parties.
       As stated above, discoverability of the identification of non-party drivers and
discoverability of the results of non-party drivers’ tests are separate issues. McElduff has not
shown any legitimate right to the identities of the non-party drivers whose test results are to be
provided. Relator’s interest in protecting the privacy rights of those drivers outweighs any right
or need McElduff has to discover the identities of the non-party drivers who were tested. See
Maresca, 362 S.W.2d at 301. McElduff’s case will not be prejudiced if the test result records are
provided with names and other identifying information redacted. Likewise, any records related
to any controlled substance collection process for all drivers who worked out of the Irving
facility must be redacted to protect the identities of the drivers involved.       To the extent
Respondent’s order requires disclosure of information identifying non-party drivers in
connection with their test results, the order violates those drivers’ right to privacy and is
overbroad. Mandamus is appropriate here because remedy by appeal is inadequate. See In re
United Servs. Auto Ass’n, 76 S.W.3d at 115.


                                          DISPOSITION
       To the extent the trial court’s discovery order requires production of records showing
names, addresses, and telephone numbers of all drivers who worked out of the Irving facility



                                               10
without reference to testing information, and separately, the number of tests performed, the dates
those tests were performed and the positive and negative test results, Respondent did not abuse
his discretion. However, to the extent Respondent ordered Relator to produce unredacted copies
of any records related to testing or any controlled substance collection process showing
irrelevant identifying information in violation of the non-party drivers’ right to privacy,
Respondent abused his discretion. We also conclude that Relator does not have an adequate
remedy by appeal.
         We conditionally grant the petition for writ of mandamus in part as to the omission of an
order to redact personal identifying information from the scope of the second, third, and fourth
decretal paragraphs of Respondent’s order. We direct Respondent to vacate decretal paragraphs
two, three, and four of the April 23, 2020 order and issue an order for Relator to produce drug
testing records and records related to any controlled substance collection process that are
redacted to prevent disclosure of any names or identifying information regarding the non-party
drivers. We deny the remainder of the petition regarding McElduff’s request for test results.
The writ will issue only if the trial court fails to comply with the court’s opinion and order within
ten (10) days after the date of the opinion and order. The court shall furnish this court, within
the time for compliance with the court’s opinion and order, a certified copy of its order
evidencing such compliance.
                                                                 GREG NEELEY
                                                                    Justice

Opinion delivered September 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                         11
                               COURT OF APPEALS

        TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          ORDER

                                   SEPTEMBER 16, 2020


                                    NO. 12-20-00129-CV


                              UPS GROUND FREIGHT, INC.,
                                        Relator
                                          V.
                                 HON. CLAY GOSSETT,
                                      Respondent


                                   ORIGINAL PROCEEDING


                   ON THIS DAY came to be heard the petition for writ of mandamus filed by
UPS GROUND FREIGHT, INC., relator in appellate cause number 12-20-00129-CV and
defendant in trial court Cause No. 2017-330, pending on the docket of the 4th Judicial District
Court of Rusk County, Texas. Said petition for writ of mandamus having been filed herein on
May 22, 2020, and the same being duly considered, because it is the opinion of this Court that
the petition is meritorious in part, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby conditionally granted in
part.
                    And it is further the opinion of this Court that Respondent will act promptly
and issue an order vacating decretal paragraphs two, three, and four of his order of April 23,
2020 granting the second motion to compel filed by real party in interest, Jacintha Nicole
McElduff, individually and as Independent Administrator of the Estate of Nathan Dean Clark,
and issue an order for UPS Ground Freight, Inc. to produce drug testing records and records
related to any controlled substance collection process that are redacted to prevent disclosure of
any names or identifying information regarding non-party drivers. The writ will not issue unless
the Honorable J. Clay Gossett, Judge of the 4th Judicial District Court of Rusk County, Texas
fails to do so within ten (10) days from the date of this order.
                    We deny the petition to the extent UPS Ground Freight, Inc. requests that the
April 23, 2020 order to produce drug test results should be vacated.
                    It is further ORDERED that all costs of this proceeding are hereby adjudged
against Real Party in Interest JACINTHA NICOLE MCELDUFF, INDEPENDENTLY AND
AS INDEPENDENT ADMINISTRATOR OF THE ESTATE OF NATHAN DEAN
CLARK.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 4TH DISTRICT COURT OF RUSK COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the day
of July, 2020, the cause upon appeal to revise or reverse your judgment between

                      IN RE: UPS GROUND FREIGHT, INC., Relator

                       NO. 12-20-00129-CV; Trial Court No. 2017-330

                                Opinion by Greg Neeley, Justice.

                                            , Appellee

was determined; and therein our said Court made its order in these words:

       “Text goes here.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the xx day of July, 2020.




                       By: _______________________________
                           KATRINA MCCLENNY, CLERK